UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6115



PAUL GRAHAM,

                                              Plaintiff - Appellant,

          versus


STATE OF MARYLAND DEPARTMENT OF CORRECTIONS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:06-cv-01998-CCB)


Submitted:   June 22, 2007                 Decided:   July 13, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Paul Graham, Appellant Pro Se. Karl Aram Pothier,         Assistant
Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Paul Graham seeks to appeal the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) suit.   The district court’s

judgment was entered on November 30, 2006. Graham filed his notice

of appeal, which was dated January 6, 2007, on January 22.   In his

notice of appeal, Graham stated that he did not know whether his

case had been dismissed.      Even giving Graham the benefit of

Houston v. Lack, 487 U.S. 266, 276 (1988), his notice was untimely

filed.   See Fed. R. App. P. 4(a)(1)(A).

           Under Fed. R. App. P. 4(a)(6), the district court may

reopen the time to file an appeal if (1) the moving party did not

receive notice of entry of judgment within twenty-one days after

entry, (2) the motion is filed within 180 days of entry of judgment

or within seven days of receiving notice from the court, whichever

is earlier, and (3) no party would be prejudiced.   We remand to the

district court to determine whether Graham is entitled to the

benefit of Rule 4(a)(6) to reopen the time to file an appeal.   The

record, as supplemented, will then be returned to this court for

further consideration.



                                                           REMANDED




                               - 2 -